Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panchawagh (US 2017/0110504 A1).
Regarding claim 1, Panchawagh discloses an ultrasound device, comprising:
an array of ultrasonic transducers [0014 ultrasonic sensor array...pixels…piezoelectric micromechanical ultrasonic transducer (PMUT)] including a plurality of ultrasonic transducers [title: micromechanical ultrasonic transducer] having respective sealed cavities between a substrate [fig. 1a substrate #160; fig. 10a shows four cavity seal around individual transducer with array of repeated transducers with in between cavity seals shown below] and a membrane [diaphragm #130; fig. 12b shows dual use via which allows acid etching to flow through top diaphragm by way of protruding region into cavity where the cavity is between top moveable diaphragm and substrate on bottom], wherein the substrate and membrane are positioned with a sealed cavity between them [fig. 1a shows cavity #120 between substrate and diaphragm]; and

Regarding claim 2, Panchawagh also teaches the ultrasound device of claim 1, wherein the substrate is bonded with an integrated circuit substrate comprising integrated circuitry [fig. 12a shows MOS switches and connective traces below cavity along with substrate for touch detection].
Regarding claim 3, Panchawagh also teaches the ultrasound device of claim 1, wherein the substrate comprises integrated circuitry [fig. 12a; abstract micromechanical ultrasonic transducer and sensor circuit].
Regarding claim 4, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole is sealed at one end [0102 A metal layer may be deposited that fills the via hole and a portion of the protruding etch channel region, simultaneously sealing the cavity 920 and allowing for electrical interconnects between connective traces above the cavity 920 and connective traces below the cavity 920.].
Regarding claims 5 and 18, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole is sealed at the one end with a metal [0102 metal layer…deposited that fills the via hole].
Regarding claim 6, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole is substantially free of solid material [0102 During a fabrication process, prior to depositing a conductive trace in the dual-use via, the cavity 920 may be formed by removing a sacrificial material from the cavity 920 through a via hole and the protruding etch channel region.].
Regarding claim 7, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole comprises a void [0102 via hole].
Regarding claim 8, Panchawagh also teaches the ultrasound device of claim 7, wherein the void is filled with a gas [0048; 0120 etched out and resealed cavities will contain whatever gas (e.g., air) is present in the process chamber].
Regarding claims 9 and 14, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole projects substantially perpendicular to a long axis of the sealed cavity [fig. 12b shows protruding region which interfaces dual use via with cavity].
Regarding claim 10, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole comprises a turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claims 11 and 17, Panchawagh also teaches the ultrasound device of claim 10, wherein the access hole comprises a 90-degree turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 12, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole comprises a bend [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 15, Pancahawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the substantially perpendicular portion is thinner than the in-plane portion [fig. 12b shows protruding region which is relatively thin compared with height of dual-use via].
Regarding claim 16, Panchawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the pressure port is part of a channel interconnecting two cavities including the sealed cavity [fig. 12b shows protruding region and cavity #920].
Regarding claim 19, Panchawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer comprises at least one of a capacitive micromachined ultrasonic transducer and a piezoelectric micromachined ultrasonic transducer [0070 PMUT].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh (US 2017/0110504 A1) as applied to claim 13 above, and further in view of Dausch (US 2010/0168583 A1).
Regarding claim 20, Panchawagh does not explicitly teach … and yet Dausch teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer is disposed in a handheld ultrasound probe [abstract piezoelectric element; title ultrasound imaging probes].
It would have been obvious to place the micromachined ultrasonic transducers of Panchawagh into a probe as taught by Dausch so that an ultrasound image may be produced while protecting the transducers with a probe housing.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Instant [0036] indicates that for pressure ports to be considered internal to the array this means that they are not disposed at the periphery or edge of the array. Panchawagh shows etch vias at the periphery of a transducer array and at the interior (i.e., in between transducer elements). Instant drawings 1-9 also show both internal and periphery etch holes/vias. To put it another way, the instant claims do not recite only internal etch holes. Furthermore, Pachawagh shows a via with both horizontal and vertical tunnels which allow etchant/acid to enter the MUT transducer, presumably to release the moving diaphragm by etching out the cavity. In any case, and in summary Pachawagh appears to still be applicable under 35 USC 102 to the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645